By the Court,
Belknap, C. J.:
A vacancy arose in the office of state librarian during the mo”Jh of September, 1885, by reason of the failure of the lieutenant-governor to maintain his official bond. (State ex rel. Attorney General v. Laughton, ante, 202.) The relator was *372appointed to the vacancy, and has ever since acted as state librarian. The state board of examiners have allowed him, as compensation for his services, the sum of one hundred and fifty dollars per month, aggregating the sum of two thousand two hundred and fifty dollars. Respondent, the state controller, refuses to audit and allow the claim, or draw his warrant therefor. Relator seeks,- by this proceeding in mandamus, to compel the controller to do so.
Under the provisions of an act of the legislature, approved February 24, 1866, entitled “An act defining the duties of the state controller” (section 1811, Gen. Stat.), it is made the duty of this officer to audit all claims against the state for the payment' of which an appropriation has been made, but of which the amount has not been definitely fixed by law, and which have been examined and passed upon by the board of examiners.
The question to be determined is whether an appropriation has been made for the payment of this claim. If it has, the controller should audit the claim. If not, he rightly refused to act. The fund sought to be subjected to the payment of the claim was created by the-general appropriation bill of March 7, 1885. (Stat. 1885, 70.) By this law the legislature made specific appropriations of money for the support of various public institutions, the payment of salaries of officers, and such other matters as are usually embraced in laws of this character. The first section of the act appropriates the various sums of money thereinafter named for the purposes particularly expressed. Section four of the act reads as follows:—
“ Sec. 4. For salary of lieutenant-governor, as ex officio adjutant-general and ex officio state librarian, five thousand four hundred dollars.”
At the time this appropriation was maderthe law-of February 17, 1883, 'defining the ex officio duties of the lieutenant-governor, was, and has ever since been, in-force. This law is as follows:—
“ Sec. 1. The lieutenant-governor shall be ex officio adjutant-general of the state and ex officio librarian, and for the services he shall render as such, and while acting as governor in the absence of the governor from the state, he shall receive an annual salary of two thousand seven hundred dollars, to be paid at the same time and in the same manner as other state officers are paid, and no extra clerical labor shall be employed *373at the state’s expense in said library, save and except while he is otherwise employed on other official duties.” (Sec. 1777, Gen. Stat.)
It is contended in behalf of relator that the compensation of the lieutenant-governor is fixed by the law of 1881 (Stat. 1881, 44), and that it was not within the power of the legislature, as contemplated by the act of 1883, to make any change in the compensation of the lieutenant-governor to take effect during Mr. Laughton’s term of office. Such change, it is claimed, is in violation of article 15, section 9, of the constitution, which provides: “ The legislature may at any time provide by law for increasing or diminishing the salary or compensation of any of the officers whose salary or compensation is fixed in the constitution, provided no such change of salary or compensation shall apply to any officer during the term for which he may have been elected.”
In Crosman v. Nightingill, 1 Nev. 323, it was held that the compensation of the lieutenant-governor as such was-mot fixed in the constitution, but only a per diem for services actually rendered as president of the senate. This decision sustains the act of 1883 in changing the compensation of the lieutenant-governor, to .take effect during the term of the incumbent. The money appropriated by the act of 1885 was intended for the payment of the compensation of the lieutenant-governor for the two years then succeeding, as fixed by the law of 1883, in consideration of the performance of the duties enjoined upon him by law. This intention is shown by a consideration of the statute of 1883, in connection with the language of the statute of 1885, declaring the purpose of the appropriation to be the payment of the lieutenant-governor for services as ex officio state librarian and ex officio adjutant-general, and the sum appropriated was set apart in solido for the payment of all of the services to be rendered by this officer. Conditions have arisen which prevent the employment of the fund in this manner, and the appropriation has become inoperative. But the legislature itself would have segregated the fund had segregation been contemplated.
We conclude that no portion of the appropriation can be employed in payment of relator’s claim.
Writ denied.